Title: To Benjamin Franklin from the Duc de Chaulnes, 6 June 1779
From: Chaulnes, Yves-Marie-Joseph d’Albert d’Ailly, duc de
To: Franklin, Benjamin


ce Dimanche 6. Juin [1779]
M. De Chaulnes a L’honneur de faire tous ses complimens a Monsieur franklin, il na pas encore pu aller lui même s’informer de sa santé, comme il l’auroit desiré, parcequ’aprés une longue absence, les embarras sont nécéssairement considérables au moment du retour. Il aura cet honneur aussitost qu’il le pourra; en attendant il prie Monsieur franklin de lui faire scavoir, le titre, et les moyens d’acquérir un ecrit sur le transport du bois des Pyrrénnés, que M. Vaughan la prié d’acquerir pour lui, et dont il lui a dit que Monsieur franklin avait la connaissance. M. De Chaulnes lui serait trés obligé, s’il pouvait lui faire ce plaisir, lui Mander des nouvelles presentes de sa santé, et a l’honneur de le saluer.
 
Addressed: A Monsieur / Monsieur Benjamin franklin / Ambassadeur des Etats unis / de L’Amérique / en son hotel ./. A Passy.
Notation: De Chaulnes
